     Case 1:20-cv-01488-RC Document 10 Filed 06/22/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                   *
THE JAMES MADISON PROJECT,         *
et al.,                            *
                                   *
        Plaintiffs,                *
                                   *
              v.                   *       Civil Action No. 20-1488 (RC)
                                   *
CENTRAL INTELLIGENCE               *
AGENCY,                            *
et al.,                            *
                                   *
        Defendants.                *
                                   *
*       *     *     *  *   *   *   *   *   *     *    *     *   *
                      NOTICE OF PROOF OF SERVICE (USAG)

Date: June 22, 2020


                                Respectfully submitted,

                                       /s/
                                __________________________
                                Bradley P. Moss, Esq.
                                D.C. Bar #975905
                                Mark S. Zaid, Esq.
                                D.C. Bar #440532
                                Mark S. Zaid, P.C.
                                1250 Connecticut Avenue, N.W.
                                Suite 700
                                Washington, D.C. 20036
                                (202) 454-2809
                                (202) 330-5610 fax
                                Brad@MarkZaid.com
                                Mark@MarkZaid.com

                                Attorneys for Plaintiffs
